Citation Nr: 0830505	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  03-12 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 
30 percent, prior to September 22, 2006, for coronary artery 
disease, status-post coronary artery bypass graft.  

2.  Entitlement to a disability rating in excess of 60 
percent, effective September 22, 2006, for coronary artery 
disease, status-post coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays,Counsel

INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In April 2005, the veteran testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcript is associated with the claims folder and 
has been reviewed.

In February 2006, the Board denied the issue of entitlement 
to a higher rating for left leg nerve damage associated with 
the removal of the saphenous vein, and remanded the issues of 
increased ratings for coronary artery disease, hypertension, 
and scarring of the left leg for further development.

In an October 2006 rating decision, the RO granted a separate 
10 percent evaluation for a sensitive scar of the left lower 
leg, effective May 12, 2003, and increased the evaluation for 
coronary artery disease to 60 percent, effective September 
22, 2006.

In a June 2007 decision, the Board denied increased rating 
claims for hypertension, sensitive scarring of the upper left 
leg, and sensitive scarring of the lower left leg.  The Board 
also remanded the issue currently on appeal - increased 
rating for coronary artery disease, and such issue has since 
been returned to the Board for appellate review.




FINDINGS OF FACT

1.  For the period prior to September 22, 2006, there is no 
competent evidence of congestive heart failure, left 
ventricular dysfunction with an ejection fraction of 50 
percent or less, or that a workload of less than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.  

2.  For the period beginning September 22, 2006, there is no 
competent evidence of congestive heart failure, left 
ventricular dysfunction with an ejection fraction of 30 
percent or less, or that a workload of less than 3 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope.  

3.  The veteran has not submitted evidence tending to show 
that his service- connected coronary artery disease requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSIONS OF LAW

1.  For the period prior to September 22, 2006, the criteria 
for an evaluation in excess of 30 percent for service-
connected coronary artery disease, status-post coronary 
artery bypass graft, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.104, 
Diagnostic Code 7017 (2007).

2.  For the period beginning on September 22, 2006, the 
criteria for an evaluation in excess of 60 percent for 
service-connected coronary artery disease, status-post 
coronary artery bypass graft, are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code 7017 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The veteran's cardiac claim arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims folder.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002). Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant. 38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for coronary artery disease, status-post 
coronary artery bypass graft, was established by rating 
decision dated in October 2001, and the RO assigned a 30 
percent rating under Diagnostic Code 7017, effective November 
9, 2000.  The veteran disagreed with the assigned evaluation 
and appealed the October 2001 determination.

By an October 2006 rating decision, the RO increased the 
evaluation for coronary artery disease from 30 percent to 60 
percent under 38 C.F.R. § 4.104, Diagnostic Code 7017, 
effective September 22, 2006.

For rating diseases of the heart, one MET is the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, Note 2.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for rating, and a laboratory determination of METs 
by exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used. 
Id.

Diagnostic Code 7017 provides ratings for disability 
following coronary bypass surgery.  For three months 
following hospital admission for surgery, a 100 percent 
rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7017.

Thereafter, a 10 percent rating is assigned when the evidence 
shows that a workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or, continuous medication is required.  A 30 
percent rating is assigned when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is assigned if 
there is more than one episode of acute congestive heart 
failure in the past year; or, a workload of greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  A 
100 percent rating is assigned with documented coronary 
artery disease resulting in chronic congestive heart failure; 
or, a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.

In addition to the preceding rating criteria, VA recently 
revised that portion of the Rating Schedule for evaluation of 
specified cardiovascular disorders, to consist of those rated 
under Diagnostic Codes 7000 through 7007, 7011, and 7015 
through 7020 -- effective from October 6, 2006.  See 71 Fed. 
Reg. 52,459-60 (Sept. 7, 2006); codified at 38 C.F.R. 4.100.  
The revised regulation contains the following new provisions:  
(1) In all cases, whether or not cardiac hypertrophy or 
dilatation (documented by electrocardiogram, echocardiogram, 
or X-ray) is present and whether or not there is a need for 
continuous medication must be ascertained.  (2) Even if the 
requirement for a 10 percent rating (based on the need for 
continuous medication) or a 30 percent rating (based on the 
presence of cardiac hypertrophy or dilatation) is met, MET 
testing is required except when there is a medical 
contraindication; when the left ventricular ejection fraction 
has been measured and is 50 percent or less; when chronic 
congestive heart failure is present or there has been more 
than one episode of congestive heart failure within the past 
year; and when a 100 percent evaluation can be assigned on 
another basis.  (3) If left ventricular ejection fraction 
(LVEF) testing is not of record, evaluation should be based 
on alternative criteria unless the examiner states that the 
LVEF test is needed in a particular case because the 
available medical information does not sufficiently reflect 
the severity of the veteran's cardiovascular disability.  Id.

Generally, when a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If so, VA ordinarily should not apply 
the new provision to the claim -- however, if there are no 
resulting retroactive effects, VA ordinarily must apply the 
new provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  See 
also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  The former criteria, on the other 
hand, if more favorable, may be applied without any such 
limitations.

Here, the addition of 38 C.F.R. § 4.100 (2007) does not 
materially change the law as to the symptoms in evidence for 
an increased evaluation under Diagnostic Code 7017, and, 
therefore, does not affect the adjudication of this claim.  
Thus, the Board finds that the veteran is not prejudiced in 
any way by the Board's adjudication of his claim without 
remand to the RO for initial consideration under this new 
regulation.  See Curry v. Brown, 7 Vet. App. 59, 66-67 
(1994); Barnett v. Brown, 8 Vet. App. 1, 4 (1995); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In November 1999, the veteran underwent a three-vessel 
coronary artery bypass graft.  

Evidence relevant to the severity of the veteran's cardiac 
disability includes studies done in December 1999.  A 
perfusion study revealed decreased uptake in the inferior 
wall consistent with ischemia.  Another study showed an 
ejection fraction of 29 percent.  These studies were done 
shortly after the veteran's heart surgery.  However, it was 
not until a year later, in November 2000, that the claim for 
service connection for heart disease was received by VA.  

The veteran was examined in December 2000.  He reported a 
little pulling sensation in his chest.  He denied dizziness 
or syncope.  He had fatigue and a little dyspnea recently.  
Examination disclosed a weight of 312 pounds and elevated 
blood pressure.  The heart had a regular rate and rhythm, 
without murmur, rub or gallop.  The point of maximal impulse 
was not displaced.  The precordium was not hyperactive.  
Peripheral edema was a trace on the left and absent on the 
right.  The sternal scar was well healed and there was no 
chest wall pain on palpation.  Tests included a stress test 
resulting in 5 to 7 METs.  The chest X-ray showed slight 
cardiomegaly.  These findings are consistent with the 30 
percent rating awarded by the RO.  The next higher rating, 60 
percent, would require the METs be less than 5 or that there 
be manifestations such as an episode of acute congestive 
heart failure in the past year or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
There is no competent medical evidence of such 
manifestations, so a higher rating cannot be assigned.  

In July 2002, the veteran underwent a VA cardiovascular 
examination.  He again reported a pulling like discomfort in 
his chest.  He denied angina like pain, dizziness, or 
syncope.  Examination revealed a weight of 316 pounds.  Blood 
pressures were borderline elevated.  The heart had as regular 
rate, without murmur, rub, or gallop.  The point of maximal 
impulse was not displaced.  The precordium was not 
hyperactive.  There was 1+ edema in the left leg and none in 
the right.  Diagnosis, in pertinent part, was 
arteriosclerotic cardiovascular disease, status-post three 
vessel coronary artery bypass graft.  The examiner expressed 
the opinion that the METs was greater than 5 but not greater 
than 7.  Here again, the manifestations are consistent with a 
30 percent rating, but do not approximate any of the findings 
indicative of a higher rating.  

On September 2006 VA examination, there was evidence of mild 
heart enlargement with ejection fraction of 50 percent or 
less.  There was no evidence of congestive heart failure.  
Estimated METs were 3-5.  Exercise testing was not performed 
because of the veteran's inability to walk on the treadmill 
due to a knee disability, spinal stenosis, and shortness of 
breath.  The examiner attributed the veteran's shortness of 
breath and fatigue to his heart disease and obesity.  Long 
term tobacco use contributed to his shortness of breath.  The 
September 2006 VA examination is the first medical evidence 
that the disability met the criteria for a 60 percent rating.  

According to a June 2007 progress note, the veteran underwent 
a stress test that was scintigraphically negative for 
ischemia.  The fixed perfusion defect along the inferior wall 
was most consistent with myocardial scarring; and the global 
left ventricular systolic function was mildly impaired with a 
LVEF of 46 percent.  The LV cavity was dilated with an end 
diastolic volume of 187 ml.  Impression was stable coronary 
artery disease, and stable angina.

On August 2007 VA examination, the veteran was diagnosed with 
coronary artery disease.  It was noted that he did not have 
any angina.  His adenosine nuclear stress test showed old 
inferior MI and no reversible ischemia.  Coronary artery 
disease was stable at that time.  Ischemic cardiomyopathy was 
also diagnosed with LVEF between 55 and 50 percent on 
transthoracic echocardiography (TTE).  LVEF was 37 percent by 
nuclear sestamibi.  

Based on the above, the Board finds that prior to September 
22, 2006, an evaluation in excess of 30 percent for the 
veteran's coronary artery disease is not warranted.  In this 
regard, there was no evidence of more than one episode of 
acute congestive heart failure in the past year; or, workload 
of greater than 3 METs but not greater than 5 METs resulting 
in dyspnea, fatigue, angina, dizziness, or syncope; nor was 
there left ventricular dysfunction with an ejection fraction 
of 30 to 50 percent.  Prior to September 22, 2006, the 
evidence shows an ejection fraction of 29 percent.  Moreover, 
estimated METs were greater than 5 but not greater than 7.

For the period beginning on September 22, 2006, the Board 
finds that an evaluation for coronary artery disease in 
excess of 60 percent is not warranted.  In this regard, the 
evidence shows that the veteran's coronary artery disease 
does not result in chronic congestive heart failure; or, 
workload of 3 METs or less resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; nor is there left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Although testing was not done to determine the 
ejection fraction on September 22, 2006, VA examination, the 
veteran's LVEF was 46 percent on June 2007 testing, and 
between 55 and 60 percent on August 2007.  Estimated METs 
were between 3 and 5 on VA examination conducted on September 
22, 2006.  As such, an evaluation in excess of 60 percent is 
not warranted for the period beginning on September 22, 2006.  

Furthermore, as noted, application of the new regulation, 38 
C.F.R. § 4.100 would not affect the outcome of this case.  
Here, the medical evidence shows that MET testing and LVEF 
testing were conducted. 

The Board has also considered whether the veteran is entitled 
to additional staged ratings.  See Fenderson, supra.  It is 
the Board's opinion, however, that the veteran's service-
connected coronary artery disease has not been more than 30 
percent disabling prior to September 22, 2006, and no more 
than 60 percent thereafter.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to his service-connected coronary artery 
disease, or otherwise render a schedular rating impractical.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  VAOPGCPREC 6-96 
(1996).

The preponderance of the evidence is against the veteran's 
initial increased rating claim for service-connected coronary 
artery disease.  As such, there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

For the period prior to September 22, 2006, an initial 
evaluation in excess of 30 percent for service-connected 
coronary artery disease, status-post coronary artery bypass 
graft, is denied.

For the period beginning on September 22, 2006, an initial 
evaluation in excess of 60 percent for service-connected 
coronary artery disease, status-post coronary artery bypass 
graft, is denied.



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


